Citation Nr: 1125987	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-21 716	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





REMAND

The Veteran had active military service from October 1967 to October 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, whereby the RO, in part, denied the Veteran's claim of service connection for hearing loss.

The Board denied the claim by way of a March 2010 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties to the appeal filed a joint motion for an order vacating the Board's denial.  The Court granted the motion in March 2011.  

The joint motion pointed out that the Board had not sufficiently addressed the possibility of the appellant proving his claim based on the continuity of symptomatology since his period of military service.  

When the case was before the Board in 2010, the evidence included treatment records from the Cincinnati VAMC showing bilateral sensorineural hearing loss as early July 2006.  A November 2006 VA audiological examination confirmed that the Veteran had hearing impairment as defined by VA.  38 C.F.R. § 3.385.  

A review of the Veteran's service treatment records does not reveal that he was diagnosed with hearing loss during military service.  His entrance and separation examinations were both normal with respect to the ears and hearing acuity.  (A separation examination conducted in September 1969 revealed puretone thresholds of 0 at each of the tested frequencies in both ears.)  Nevertheless, nine entries dated from September 1968 to October 1968 reflect treatment for an infection in the right ear.  The ear was irrigated on multiple occasions and the Veteran was returned to duty.  Shortly after service, the Veteran underwent a general VA physical examination in connection with another claim.  The December 1969 report contains a box marked "no" where hearing loss was to be noted.  The examiner noted that the Veteran had infection of the ears in the past, but there was no current problem with the ears.  After examining the Veteran, the examiner stated there was "no infection of the ears" in the diagnosis section of the report.

Following the November 2006 examination, the VA audiologist opined that the Veteran's hearing loss was less likely as not (less than 50/50 probability) caused by or the result of noise exposure in service.  It was noted that the normal test result at separation supported this opinion.  Although such a statement implies that the Veteran's statements regarding the onset and continuity of symptoms since military service were not sufficient to convince the examiner of the likelihood that hearing loss began in service, the examiner did not explicitly comment on the medical reasons for accepting or rejecting the Veteran's version of events.  

In order to obtain evidence so as to better address the Veteran's statements that hearing loss began in service and continued to the present, the Board will REMAND this case to the agency of original jurisdiction (AOJ) for the following actions:

1.  The Veteran should be given opportunity to present additional evidence.  He should be specifically asked to present evidence or identify the source(s) of treatment or evaluation of hearing loss from the time he left military service until 2006.  The AOJ should assist the Veteran in procuring records for this time period, obtaining authorizations as necessary from the Veteran for each identified source.

2.  After obtaining any evidence that may come from the development sought in paragraph 1, the claims file should be forwarded to the VA audiologist who prepared the November 2006 examination report and opinion.  The audiologist should be asked to again review the claims file, including evidence obtained since the 2006 examination.  All of the Veteran's statements regarding the onset and continuity of loss of hearing acuity should be reviewed, as well as all medical evidence.  The audiologist should be asked to say whether her opinion regarding the medical probabilities that hearing loss is attributable to the Veteran's period of military service is changed after review of the claims file.  If the opinion is changed, detailed reasons for the change should be set forth.  If the opinion is unchanged from the November 2006 opinion, the examiner should be asked to outline the medical reasons for rejecting the Veteran's statements that hearing loss began in service and continued thereafter.  In providing such an explanation, the examiner should indicate which facts support her opinion and why.  She should also be asked to say why the evidence supporting the Veteran's claim is not supported by medical principles.

(If the November 2006 examiner is no longer available, another qualified audiologist should be asked to review the file and provide the explanation sought above.  Should an examination be considered necessary by whoever is called upon to provide the medical opinion, an examination should be scheduled.)

If an examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be made because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  The AOJ should ensure that the evidentiary development is completed as requested.  If any examiner's report is deficient, it should be returned to the examiner for corrective action.

4.  After completing all requested development, the issue should be re-adjudicated by the AOJ.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

